Citation Nr: 9916322	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-28 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
January 1971.

This appeal arises from a decision by the Manchester, New 
Hampshire, Department of Veterans Affairs (VA) Regional 
Office (RO).     


REMAND

There is a difference of opinion between the VA examiners 
regarding whether the diagnosis of PTSD is properly based on 
the veteran's abuse as a child or his experiences in Vietnam.  
The August 1994 VA examination report stresses the abuse the 
veteran endured as a child.  The September 1997 VA discharge 
note discounts the importance of the pre-service abuse.  

The most recent medical records concerning the veteran's 
psychiatric condition are dated in September 1997.

The veteran has stated that a soldier named [redacted] was killed 
next to him in May or June of 1969.  The U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) identified two 
soldiers named [redacted] who were killed in May 1969.  One was 
with the 198th LIB and one was with the 101st Airborne 
Division.  It is not clear where either soldier was at the 
time he was killed or whether the veteran was in the same 
part of Vietnam when they were killed.  USASCRUR has 
suggested that the morning reports can aid in verifying 
stressors and that they should be obtained by writing the 
National Personnel Records Center (NPRC) directly.  It was 
also suggested that they be order for three-month periods.  
The RO did not undertake the additional development suggested 
by USASCRUR.

The veteran has made several references to stressors; 
however, he has been too vague in his descriptions for 
verification of these incidents by the VA or USASCRUR.  For 
example, the veteran described being pinned down by hostile 
fire for an hour and a half outside of Can Tho, but could not 
recall when, he remembered seeing children killed, having his 
hooch hit with shrapnel and seeing a soldier die only six or 
seven feet from him, hitting a Vietnamese child with a jeep 
and being overrun by local villagers, seeing five or six 
buddies killed and seeing dead civilians but could not recall 
times or places.  In August 1984 he related seeing a sergeant 
run over by a truck in Germany. 

The veteran has testified that he was awarded Social Security 
Administration benefits based on his PTSD.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

1.  The RO should obtain copies of all VA 
outpatient treatment records pertaining 
to the veteran's psychiatric condition 
not already part of the claims file from 
September 1997 to present.

2.  The RO should request from National 
Personnel Records Center (NPRC) the 
veteran's complete Official Military 
Personnel File (OMPF), morning reports 
(MR's) DA Form 1, regarding the claimed 
incident involving serviceman 
"[redacted]" in Germany, and serviceman 
"[redacted]" in Vietnam.  The relevant unit 
designations at the company and battalion 
levels are to be included with the 
request.  

3.  The RO should contact the Social 
Security Administration and request 
copies of any decision and all records, 
including medical records not already on 
file, regarding their determination of 
the veteran's employability for Social 
Security disability purposes.  

4.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding any and all 
stressful events to which he was exposed 
in service.  He should be asked to 
provide specific details of the claimed 
stressful events to the best of his 
ability.  The veteran's statement should 
include dates, places, detailed 
descriptions, units of service, duty 
assignments, as well as the names, units 
of assignments and any other identifying 
information concerning other individuals 
involved in the events.  In this respect, 
the Board takes this opportunity to 
inform the veteran that the United States 
Court of Appeals for Veterans Claims 
(Court) has held that asking the veteran 
to provide the underlying facts, i.e., 
the names of the individuals involved, 
the dates, and the places where the 
claimed events occurred, does not 
constitute an impossible or an onerous 
task.  Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991).

5.  After obtaining the foregoing 
requested information from the appellant, 
the RO should forward it and a copy of 
his record of service, DD Form 214, to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, VA 
22150-3197, in an attempt to verify any 
claimed stressor.  Any information 
obtained is to be associated with the 
claims folder.

5.  Following receipt of the USASCRUR's 
report, and the completion of any 
additional development suggested by that 
agency, the RO should prepare a report 
detailing the nature of any combat 
action, or in service stressful event, 
verified by the USASCRUR, National 
Personnel Records Center (NPRC), or other 
appropriate service department.  If no 
combat stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the claims 
folder.

6.  After completion of the above 
development, and only if a stressor has 
been verified, the RO should schedule the 
veteran for a psychiatric examination by 
a board of two VA psychiatrists who have 
not previously seen or treated him.  All 
appropriate studies, including PTSD sub 
scales are to be performed.  The Claims 
file must be made available to and 
reviewed by the examiners prior to 
completing their examinations.  In 
determining whether or not the veteran 
has PTSD due to an inservice stressor, 
the examiners are hereby notified that 
only the verified history detailed in the 
reports provided by the USASCRUR, NPRC, 
other appropriate service department, 
and/or RO may be relied upon.  If the 
examiners believe that PTSD is the 
appropriate diagnosis, they must 
specifically identify which stressor(s) 
detailed in the USASCRUR, NPRC, other 
appropriate service department, and/or 
RO's report is/are responsible for that 
conclusion.  If PTSD is found, the 
examiners must also state whether it is 
attributable to the veteran's pre-service 
abuse, and if so, whether it was 
aggravated in service.  All opinions 
expressed must be accompanied by a 
complete rationale.  The examiners must 
assign a Global Assessment of Functioning 
Score (GAF) which is consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, DSM IV, and explain 
what the assigned score means.

7.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
requested development has been completed 
in full.  After undertaking any 
development deemed appropriate, in 
addition to that specified above, the RO 
should readjudicate the issue of 
entitlement to service-connection for an 
acquired psychiatric disorder, to include 
PTSD.

If the determination is adverse, the veteran and his 
representative should be provided with a supplemental 
statement of the case and given the appropriate opportunity 
to respond thereto.  Thereafter, the claims file, including 
the above requested evidence, should be returned to this 
Board for appellate review, if in order.  No action is 
required by the veteran until he receives further notice.

The purpose of this remand is to procure clarifying data.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


